Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 21, 2014

                                            No. 04-14-00804-CV

           IN RE BEXAR COUNTY CRIMINAL DISTRICT ATTORNEY’S OFFICE,
                          Jonathan Watkins and Thomas Velez

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On November 19, 2014, relators filed a petition for writ of mandamus. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than December 4, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 21, 2014.


                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014-CI-05810, styled State of Texas for the Protection of Janessa Brown
v. Stephen F. Brown Jr., pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Solomon
Casseb III presiding.